                         Case 1:19-cv-00596-MN Document 1-6 Filed 03/29/19 Page 1 of 5 PageID #: 149




                                                                     EXHIBIT 6
               Claim Element                                                             Infringement
                                                                U.S. Patent No. 10,154,733
                                                To the extent the preamble is limiting, Burrow provides a modular furniture assembly.11




     1. [a] A modular furniture
     assembly comprising:




11
     Image taken from https://burrow.com/sofa


                                                                           -1-
                         Case 1:19-cv-00596-MN Document 1-6 Filed 03/29/19 Page 2 of 5 PageID #: 150




               Claim Element                                                        Infringement
                                                            U.S. Patent No. 10,154,733
                                             Burrow’s modular furniture assembly includes a base member (circled in yellow below)
                                             having a frame assembly.12




     [b] a base member having a
     frame assembly; and




12
     Images taken from https://burrow.com/Assembly_Instructions_All.pdf


                                                                          -2-
                         Case 1:19-cv-00596-MN Document 1-6 Filed 03/29/19 Page 3 of 5 PageID #: 151




               Claim Element                                                        Infringement
                                                            U.S. Patent No. 10,154,733
                                             Burrow’s modular furniture assembly includes a transverse member (circled in yellow below)
                                             having a frame assembly.13




     [c] a transverse member having
     a frame assembly;




13
     Images taken from https://burrow.com/Assembly_Instructions_All.pdf


                                                                          -3-
                         Case 1:19-cv-00596-MN Document 1-6 Filed 03/29/19 Page 4 of 5 PageID #: 152




               Claim Element                                                        Infringement
                                                           U.S. Patent No. 10,154,733
                                             Burrow’s modular furniture assembly includes a mounting platform that is mounted on both
                                             the base member and the transverse member to thereby couple the base member to the
                                             transverse member.14




     [d] a mounting platform, the
     mounting platform configured
     to be mounted on both the base
     member and the transverse
     member to thereby couple the
     base member to the transverse
     member; and




                                             Blue arrow points to the base member
                                             Orange arrow points to the transverse member
                                             Green arrow points to the mounting platform




14
     Image taken from https://burrow.com/Assembly_Instructions_All.pdf


                                                                         -4-
                         Case 1:19-cv-00596-MN Document 1-6 Filed 03/29/19 Page 5 of 5 PageID #: 153




               Claim Element                                                        Infringement
                                                          U.S. Patent No. 10,154,733
                                             Burrow’s modular furniture assembly includes a foot configured to contact a support
                                             surface.15




     [e] a foot configured to contact a
     support surface;




                                             Orange is the foot
                                             Support surface is the floor or any other surface that contacts the foot opposite the mounting
                                             platform, when the modular furniture assembly is in an upright configuration
     [f] wherein the foot is mounted
     on the mounting platform, such
     that the foot is configured to
                                             See 1[e].
     contact the support surface
     when the modular furniture
     assembly is in an upright
     configuration.
15
     Image taken from https://burrow.com/Assembly_Instructions_All.pdf


                                                                         -5-
